Citation Nr: 1010732	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  08-35 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant may be recognized as the surviving 
spouse of the Veteran for the purpose of VA death benefits.


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The deceased Veteran had recognized service with the 
Commonwealth Army of the Philippines from September 1941 to 
January 1942 and from February 1945 to May 1946.  The 
appellant claims VA death benefits as the Veteran's surviving 
spouse.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 administrative decision of 
the above Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the appellant's claim for death benefits 
on the basis that the evidence shows that the marriage 
between her and the deceased Veteran was void under 
Philippine law and, consequently, she may not be recognized 
as a "surviving spouse" for VA death benefits purposes.  

The appellant submitted additional evidence in July 2009 and 
waived her right to initial RO consideration of the evidence.  
See additional evidence waiver dated July 28, 2009.  38 
C.F.R. §§ 19.9, 20.1304(c).  Thus, upon consideration of the 
foregoing, the Board will consider this evidence in the first 
instance in conjunction with the issue on appeal.        
 

FINDINGS OF FACT

1.  The marriage certificate of record indicates that the 
appellant and the Veteran were married in April 1999.  The 
appellant was listed as widowed and the Veteran was listed as 
a widower.  

2.  The Office of the Municipal Civil Registrar for the 
Republic of the Philippines has certified that the 
appellant's former spouse, who was the Veteran's son, died in 
January 1999. 

3.  Under Article 38 of the New Family Code of the 
Philippines, marriages between parents-in-law and children-
in-law are void by reason of public policy.  The law was in 
effect at the time of the appellant's purported marriage to 
the Veteran. 

4.  The appellant did not cohabit with the Veteran 
continuously from the date of marriage until the date of his 
death.  

CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the Veteran for the purpose of VA death benefits.  
38 U.S.C.A. §§ 103 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50(b), 
3.52 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008). 

The United States Court of Appeals for Veterans Claims has 
held that the VCAA is inapplicable to matters of pure 
statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 
231-32 (2000); Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  In this case, there is no debate as to the relevant 
facts.  Rather, the issue turns on an application of the law 
to those facts.  Whether the appellant in this appeal is 
entitled to VA death benefits is a question of law.  
Therefore, VA's duties under VCAA do not apply to this claim.

Nevertheless, the RO clearly explained to the appellant the 
reasons and bases for the denial of her claim in the June 
2008 decision and the October 2008 Statement of the Case 
(SOC).  The appellant has demonstrated an understanding of 
such reasons and bases for the denial of her claim in her 
July 2008 Notice of Disagreement (NOD) and November 2008 
Substantive Appeal to the Board, the VA Form 9.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that appellant had demonstrated actual knowledge of 
the information and evidence necessary to establish the 
claim.).  Thus, in light of the foregoing, the Board will 
proceed with appellate review.    

II.  Facts and Analysis 

In the present case, the appellant seeks entitlement to death 
benefits as the surviving spouse of the Veteran.  

A surviving spouse of a Veteran may be entitled to death 
benefits under the laws administered by VA.  38 U.S.C.A. 
§ 103.  

Under 38 C.F.R. § 3.50(a), a "spouse" is defined as a 
person of the opposite sex whose marriage to the Veteran 
meets the requirements of 38 C.F.R. § 3.1(j).  Marriage means 
a marriage valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
38 C.F.R. § 3.1(j).

Except as provided in 38 C.F.R. § 3.52, when an attempted 
marriage of a claimant to the Veteran was invalid by reason 
of legal impediment, a "surviving spouse" means a person of 
the opposite sex whose marriage to the Veteran meets the 
requirements of 3.1(j) and who was the spouse of the Veteran 
at the time of his death and: (1) who lived with the Veteran 
continuously from the date of marriage to the date of the 
Veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the Veteran without 
the fault of the spouse; and (2) Except as provided in 
38 C.F.R. § 3.55, has not remarried or has not since the 
death of the Veteran and after September 19, 1962, lived with 
another person of the opposite sex and held himself or 
herself out openly to the public to be the spouse of such 
other person.  38 C.F.R. § 3.50(b).    

Where an attempted marriage of a claimant to the Veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if: (a) the marriage occurred 
one year or more before the Veteran died or existed for any 
period of time if a child was born of the purported marriage 
or was born to them before such marriage (see 38 C.F.R. 
§ 3.54(d)), and (b) the claimant entered into the marriage 
without knowledge of the impediment, and (c) the claimant 
cohabited with the veteran continuously from the date of 
marriage to the date of his or her death as outlined in 
38 C.F.R. § 3.53, and (d) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  38 C.F.R. § 3.52.  

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the Veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the Veteran without the fault of the spouse.  Temporary 
separations which ordinarily occur, including those caused 
for the time being through fault of either party, will not 
break the continuity of the cohabitation.  38 C.F.R. 
§ 3.53(a).  

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
cohabitation will not be considered as having been broken.  
State laws will not control in determining questions of 
desertion; however, due weight will be given to findings of 
fact in court decisions made during the life of the veteran 
on issues subsequently involved in the application of this 
section.  38 C.F.R. § 3.53(b).  

In the present case, the appellant contends that her marriage 
to the Veteran, who was the father of her first husband, was 
legal, valid, and binding, and that there was no legal 
impediment to the marriage.  She asserts that, three months 
after her first husband died, the Veteran proposed marriage 
and they shared love and affection for one another when they 
were married.  She also maintains that she and the Veteran 
had been living together as husband and wife from the time 
that they were married until the time when he returned to the 
United States for medical treatment, where he subsequently 
died; and that he continued to send her financial support 
during that period.  See July 2008 NOD and November 2008 VA 
Form 9.    

Review of the record reveals that the Veteran and the 
appellant participated in a marriage ceremony on April [redacted], 
1999.  It was preliminarily noted at that time that the 
Veteran was a widower and the appellant was a widow.  The 
solemnizing officer (i.e., minister) certified that no 
marriage license was necessary because the marriage was being 
solemnized under Article 34 of Executive Order 209, the 
Family Code.  It appears that the solemnizing officer further 
certified that he had found no legal impediment for the 
appellant and the Veteran to marry, as required by Article 
34.  See Certificate of Marriage dated in April 1999. 

The Board has carefully considered the appellant's assertion 
that her marriage to the Veteran was valid, and that there 
was no legal impediment to that marriage.  However, the 
record does not support her assertion.  Although the Board 
acknowledges that the appellant and the Veteran appear not to 
have been related by blood, as the appellant asserted in her 
NOD, the marriage is nevertheless rendered null and void 
pursuant to the provisions of Article 38 of the New Family 
Code of the Philippines, a copy of which is included in the 
record.  That law reads, in pertinent part, that marriages 
between parents-in-law and children-in-law shall be void from 
the beginning for reasons of public policy. 

As a result of the appellant's first marriage to the 
Veteran's son, who predeceased the Veteran, the Veteran was 
the appellant's father-in-law, and she was his daughter-in-
law.  The above law was in effect at the time of the 
appellant's marriage to the Veteran, as was explained to the 
appellant in both the RO's June 2008 Administrative Decision 
and the October 2008 SOC.  The evidence further shows that, 
in the Notice of Intent to Revoke the Petition for Alien 
Relative from U.S. Citizenship and Immigration Services 
concerning the appellant dated in March 2005, it is noted 
that the Consulate Office at Manila, Philippines, had 
determined that the marriage relationship between the Veteran 
and the appellant was not bona fide.  Because the marriage 
between the appellant and the Veteran is not considered valid 
under Philippine law and does not meet the requirements of 
38 C.F.R. § 3.1(j), the appellant may not be considered the 
Veteran's "surviving spouse" for VA purposes.   

The Board has also considered whether the appellant's 
attempted marriage to the Veteran may nevertheless be deemed 
valid pursuant to 38 C.F.R. § 3.52 despite the aforementioned 
legal impediment to the marriage.  In this regard, the Board 
notes that the marriage certificate clearly shows that the 
marriage occurred one year or more before the Veteran died.  
The appellant has also competently asserted that she entered 
into the marriage without knowledge of any legal impediment, 
and there is no evidence of record to the contrary.  Further, 
no claim for VA death benefits has been filed by a legal 
surviving spouse of the Veteran.  However, there is 
conflicting evidence regarding whether the appellant 
cohabited with the Veteran continuously from the date of 
marriage to the date of his death.  

In this regard, as stated above, the appellant has 
competently reported that she and the Veteran lived together 
as husband and wife from the time they were married until the 
time he returned to the United States.  She has also 
maintained that she and the Veteran only lived apart because 
the Veteran returned to the United States to seek medical 
care.  However, the Board must assess the competency of a 
witness (here, the appellant) in relation to her credibility.  
In the Notice of Intent to Revoke the Petition for Alien 
Relative from U.S. Citizenship and Immigration Services dated 
in March 2005 concerning the appellant's son, the appellant 
admitted in an interview that she and the Veteran had never 
lived together.    

In weighing the conflicting statements of the appellant 
contained in the record, the Board affords more probative 
value to her previous statement in connection with the 
petition for Alien Relative than the more recent statements 
submitted in connection with her current claim.  The previous 
statement is deemed more credible, because we believe it 
highly likely that she would have been truthful in the 
immigration interview, even though her statement ultimately 
resulted in a negative outcome for her and her son.  Her 
statement in the immigration matter was made by the appellant 
years before she filed her claim for VA death benefits.  See 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (pecuniary 
interest in receiving benefits may affect credibility of 
claimant's testimony).  For all the reasons discussed above, 
the Board finds that the appellant is not a "surviving 
spouse" for the purpose of establishing eligibility for VA 
death benefits under 38 C.F.R. § 3.52.  

In consideration of the foregoing, the Board finds that the 
appellant's claim of entitlement to VA death benefits is 
without merit because she lacks status as a surviving spouse.  
As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must therefore be denied 
based on a lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Moreover, because the 
law, rather than the facts of the case, is controlling, the 
provisions of 38 U.S.C.A. § 5107(b) are not for application, 
and there is no reasonable doubt to be resolved in favor of 
the appellant.  
 

ORDER

The appellant's appeal for recognition as the surviving 
spouse of the Veteran for the purpose of VA death benefits is 
denied. 



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


